﻿48. Mr. President, I wish to join in congratulating you on your election to the presidency of this session of the General Assembly. Your wide experience of international affairs and of the United Nations in particular makes you especially qualified to guide the Assembly in its deliberations.
49.	I should also like to thank your predecessor, Mr. Imre Hollai, for the efficient manner in which he presided over the last session.
50.	I should also like to extend a warm welcome to our newest Member State, Saint Christopher and Nevis.
51.	The United Nations was founded almost 40 years ago to maintain international peace and security, to develop friendly relations among nations, to foster economic and social progress and to promote respect for human rights and fundamental freedoms. Born out of the most destructive war in human history, it represented a second attempt in this century to impose order and stability on the essential anarchy of inter-State relations. For the peoples of our fragile planet who had suffered greatly in two world wars and numerous other conflicts during the previous 50 years, the United Nations offered a hope that at last mankind had found a method of collective security which would replace conflict with co-operation, which would substitute negotiations for the use of force, which would defend the weak and deter aggression.
52.	How has the Organization fared? Has it met the high hopes of its founders and the high expectations of our peoples?
53.	The record gives little cause for satisfaction. Look at the facts.
54.	Over 65 major wars have been fought in the past 20 years, with a total loss of life in excess of ten million people.
55.	At present, over 40 major and minor armed conflicts are in progress. The loss of life, the injuries and the destruction in the past weeks in Lebanon are the most recent and dramatic reminder of man's barbarism and his innate capacity for violence.
56.	World military expenditure, already at record levels, is increasing at a rate of four per cent each year. Put more concretely, over $1 million are expended world-wide every minute for military purposes.
57.	One quarter of all spending on research and development is in the military sector. Thus by a strange perversion of values is man's distinctive genius—his capacity for scientific thought and technological progress—directed towards destructive rather than constructive ends.
58.	The world stockpile of nuclear weapons exceeds 50,000, and unless present trends can be reversed through serious negotiation and agreement on arms control and disarmament, it seems set to increase even further.
59.	Basic human rights continue to be disregarded and fundamental freedoms continue to be denied in many countries throughout the world.
60.	Over one billion people, a quarter of the population of our planet, live in conditions of extreme poverty and must suffer hunger, malnutrition and ill health.
61.	Even this brief extract from the catalogue of human folly discloses a frightening weakness in the international political system and reveals a trend which, if left unchecked, could vitiate the concept of collective security which lies at the heart of the Charter of the United Nations. States seem to be less willing to accept the rule of international law and to seek a resolution of their disputes by peaceful means. Instead, they are turning once more to ideas of military superiority, rearmament, the threat of force or the actual use of force to promote their national interests, to vindicate their rights or to seek unilateral advantage.
62.	We know where such ideas can lead. Surely that knowledge, gained at the expense of so much suffering over the past 80 years, should strengthen our resolve not to repeat the tragic errors of the early and middle years of this century. Moreover, we know that the death and destruction which would result from similar errors now would be far in excess of anything mankind has ever experienced, for we know that there exist sufficient nuclear weapons to bring about the end of life on our planet. There can be no winner in a nuclear war.
63.	This knowledge, which is the fruit of historical experience and scientific enquiry, imposes a singular responsibility on the present generation of international leaders. It also imposes an awesome task on this Organization, In a world in which some States possess the power to destroy life completely and in which local or regional disputes threaten to escalate into confrontation between the super-Powers there is an evident need for a universal organization with a code for the conduct of inter-State relations and a forum for the resolution of conflict.
64.	The United Nations possesses these characteristics. Why then has it apparently failed to halt the deterioration of the fabric of international life? The answer to this question is complex. Nevertheless, one point is clear: the failure lies neither in the conceptual basis nor the institutional framework of the Organization. The principles and purposes of the Charter remain as valid now as they were 40 years ago, and the mechanisms provided by the Charter and developed by the United Nations in the intervening years remain capable, if used, of achieving their primary objective of preventing aggression and stopping wars. Moreover, the Organization has produced an abundance of ideas, analyses and detailed plans to help resolve the major political and economic problems of our time. Indeed, the Secretary-General in his reports has set out a series of measures designed to reconstruct the Charter concept of collective action for peace and security and thus render the United Nations more capable of discharging its primary function. From the outset Ireland welcomed and supported these proposals, but frankly we must admit disappointment at the lack of real progress in implementing them over the past year.
65.	However imaginative, clear-sighted and courageous the Secretary-General's prescriptions are, something more is needed if the United Nations is to help heal the ills of contemporary international life. A necessary condition for the success of the Organization is a will and a capacity on the part of the major Powers, in particular those Powers that are assigned special rights and primary responsibilities under the Charter, to co-operate. By the same token, the inability of these same Powers to work together is all too often sufficient to prevent the United Nations from fulfilling its primary functions.
66.	The President of the United States of America, speaking from this rostrum a week ago, stated the truth 
about the present condition of the Organization simply and eloquently when he suggested that the reason why the United Nations had fallen short of the aspirations of its founders was because, as President Reagan put it, "Governments got in the way of the dreams of the people. Dreams became issues of East versus West". If this is the case, and I believe it is so, then certain conclusions can be drawn about the future of the United Nations and its capacity to discharge its most basic responsibility to the peoples, in the words of the Preamble to the Charter, to "save succeeding generations from the scourge of war".
67.	First, a fundamental prerequisite for the effective functioning of the Organization is co-operation between the major Powers. This was true in 1945 when the United Nations was born out of the wartime alliance of the great Powers; it is equally true today. From this it follows that a major requirement for an improvement in the effectiveness of the United Nations is an improvement in relations between the super-Powers. It must be plainly said that there is an overriding and an urgent need for the United States and the Soviet Union to halt the deterioration in their political relationship and to replace the current mood of challenge and confrontation by a process of dialogue leading to agreement. In this connection, a well-prepared summit meeting between the leaders of the two most powerful nations on Earth could set in motion such a process. The detente process of the 1960s and early 1970s, despite its shortcomings, showed what could be achieved when East and West acknowledged their mutual interdependence and their common interest in preserving world peace.
68.	A second requirement, linked to the first, is early progress in the strategic arms reduction talks and intermediate-range nuclear force negotiations. Reductions in strategic and intermediate-range nuclear weapons are clearly indispensable. But the success of these negotiations would, I believe, also have a positive impact on other arms control and disarmament negotiations in which there has been scant progress in recent years, in particular those under way in the United Nations framework on such issues as a comprehensive nuclear test-ban treaty and a treaty on chemical weapons. Comprehensive negotiations should also begin urgently to prevent the extension of military competition into yet another arena through the militarization of outer space.
69.	Thirdly, we need active super-Power co-operation in resolving regional disputes which, although indigenous in origin, have acquired an East-West dimension. It would be wrong to suggest that contemporary tensions between East and West are responsible for disputes many of which have roots deep in local and regional history, in conflicts of rights, in territorial claims, in historic animosities, in religious and racial hatreds, in economic and social injustice. None the less, it is evident that the political and military support which the super-Powers and their allies may lend to one side or another can exacerbate local and regional rivalries, sustain them and complicate the process of their peaceful resolution. Moreover, the involvement of outside Powers, particularly the major Powers, in such disputes not only has a destabilizing effect on international relations generally but also holds the danger that a regional dispute may escalate into a wider international conflict. In such conditions there is a clear necessity for the major Powers to work towards the peaceful resolution of regional disputes, to resist the temptation to exploit them for strategic gain and to co-operate in using the peace-making and peace-keeping machinery available to the Security Council.
70.	I believe these steps could help repair some of the recent damage to the fabric of international life and restore some confidence in the international system of which the United Nations is a central part. But the responsibility in this regard does not lie solely with the major Powers. There is a concomitant need for the other Members of the United Nations to use the framework, structures and procedures offered by the Organization to resolve the conflicts and disputes which form a large part of the Assembly's agenda.
71.	One of the practical instruments which the United Nations has successfully evolved is the deployment of peace-keeping forces and observers. Ireland attaches great importance to these functions, and we have contributed to many such operations over the years. We see these operations as a practical way in which Member States, even the smallest, can contribute effectively to the collective task of peace-keeping and peace-making.
72.	Over the coming months the General Assembly will debate a comprehensive agenda of issues of concern to the international community. The views of the 10 members of the European Community, to which Ireland belongs, have already been stated in this debate by the Foreign Minister of Greece. I should like in this national statement to set out more fully the position of the Irish Government on some of the more important issues before us.
73.	Confidence in relations between States was badly shaken recently when the air force of the Soviet Union shot down an unarmed civilian airliner with great loss of life. This callous act and the attitude subsequently adopted by the Soviet authorities in seeking to justify it called forth widespread anger and condemnation. The fate of the Korean airliner and its passengers has highlighted the need to devise means which will guarantee the safety of international civil aviation and help avert a repetition of this shameful episode. I welcome the endorsement this weekend by the Assembly of the International Civil Aviation Organization of the decision taken earlier by that agency's Council in this regard.
74.	One consequence of the Korean airliner disaster— which underlines the political significance of this incident and its aftermath—is the absence from the General Assembly of Foreign Minister Gromyko. This absence is regrettable; but it may serve to emphasize something which I stressed at the outset of my address—the indispensable function of dialogue between the super-Powers. Political dialogue at the highest levels can play a vital part in facilitating progress and breaking stalemates in diplomatic relations.
75.	I have already mentioned the crucial arms control and disarmament negotiations taking place at Geneva. The vast majority of the States present here, including my own, are not involved directly or indirectly in these negotiations, but no Member State can be indifferent to their outcome. The Secretary-General, in his report on the work of the Organization, has said that the prevention of nuclear war is the unique challenge of our time. He has pointed out that the key to the solution of this vital problem is in the hands of the two major nuclear Powers. We share the Secretary-General's concern at the failure so far to achieve substantial progress in the bilateral negotiations at Geneva. We would also emphasize the need for renewed determination on the part of both sides to move these talks forward.
76.	The facts about the relentless growth of military expenditure and of nuclear stockpiles are well known. I have listed some of the statistics already. But the knowledge of these facts and concern about their implications 
are not confined just to Governments and military experts. Increasingly, all around the world, ordinary people, and especially young people, are aware of the extent to which Governments get in the way of their dreams. But more than that, they are demanding that Governments should work and be seen to work to translate the most basic dream of all into reality. Peace and the hope for a secure future for this and succeeding generations are at once the most legitimate aspiration of all peoples and the most important duty of those of us who exercise the responsibilities of Government.
77.	How can Governments work to realize these dreams? I have already mentioned the importance of agreement in regard to nuclear and conventional weapons. But even if negotiations should lead to significant reductions in weaponry, the doubts and insecurity felt by public opinion around the world will not be removed unless the major Powers demonstrate in their defence programmes and in their strategic planning that they regard the quest for nuclear superiority as a dangerous illusion—the most foolish dream of all.
78.	Even as we speak today conflicts in the Middle East continue. The conflict between Israel, the Arab States and the Palestinian people affects the lives of millions of people in Israel, in the occupied territories, in Lebanon and elsewhere, and the war between Iran and Iraq is now entering its fourth year with no solution in sight.
79.	My Government is deeply concerned at the deterioration over the last year of the situation in Lebanon and especially at the great loss of life among the civilian population there. We must therefore voice the hope that the cease-fire will be consolidated so as to allow the Lebanese people to work towards national reconciliation. We also appeal to all foreign Powers in Lebanon, except those who are there with the consent of the Lebanese Government, to leave and to respect the territorial integrity, sovereignty and independence of Lebanon.
80.	The international community, through the United Nations, has been contributing since 1978 to the effort to bring about the withdrawal of Israeli forces from that country and to help to restore the lawful authority of the Lebanese Government throughout its territory. The future role of the United Nations in Lebanon, following recent developments, is not yet clear. At present some 6,000 troops are stationed in southern Lebanon, among them 750 Irish troops. From the outset the conditions under which UNIFIL has been obliged to operate have been far from satisfactory, a situation exacerbated by Israel's second invasion of Lebanon last year. None the less, I believe that for the time being UNIFIL, however circumscribed its role, continues to carry out useful functions. It is fitting that I should pay a tribute to the commitment, dedication to duty and courage of all the troops serving under the United Nations flag in Lebanon in difficult and often dangerous circumstances.
81.	The conflict in Lebanon is the latest in the long series of conflicts that have taken place in the Middle East. It is a reflection on the international community that after nearly 40 years the fundamental problems of the Middle East remain unresolved.
82.	The basic principles upon which Ireland and our partners in the European Community believe solutions could be based have been set out by the Foreign Minister of Greece in his address on behalf of the member States of the Community. I must, however, emphasize the urgency of dealing with one particular aspect. In the territories occupied by Israel since the 1967 war a process is in train which may very soon create a situation which cannot be reversed. The purported annexation of East
Jerusalem and the Golan Heights has already been rejected as invalid by Ireland. The West Bank of the Jordan and the Gaza Strip have not been annexed by Israel—at least not yet. But the infrastructural and demographic alterations being planned and rapidly put into effect there by the Israeli authorities cannot but lead to de facto absorption by Israel of the territories. What is going on is no secret, but the process is gradual and insidious. It may lack the dramatic impact of an invasion by a modem army and thus may not have attracted the attention of the international community, but it is no less real for all that. If all our words about seeking a solution to the Palestinian-Israeli conflict through a formula guaranteeing the rights of both peoples are to have any force in practice there will have to be a place, a physical location, in which Palestinian self-determination can be exercised. It follows that the acquisition by Israel of the West Bank would make a mockery of the international commitment to the rights of the Palestinian people and prolong this bitter conflict.
83.	In Africa there are several disputes and conflicts which cause concern because of the direct suffering and loss of life involved and because of the serious danger of such disputes becoming caught up in super-Power rivalries. In our view, Africa's problems should be resolved through existing regional institutions, in particular the OAU. We hope that the negotiations under way under the auspices of the OAU with a view to ending the present conflict in Chad will lead to an early settlement.
84.	In southern Africa what stands out is the fact that yet another year has passed and the prospect of independence for Namibia is no closer. The people of Namibia, who have suffered so much, and the international community, which has devoted so much effort to implement the United Nations plan, are asked to show still more forbearance and still more patience. One wonders how long it will be possible to carry on in this way, from year to year, while South Africa devises still more stratagems to prevent the implementation of Security Council resolution 435 (1978) and flouts the will of the international community. In January 1981 South Africa regarded implementation as premature and said that it did not regard the United Nations as sufficiently impartial; most recently South Africa has made it clear that it will not agree to implementation of resolution 435 (1978) until there has been a withdrawal of Cuban forces from Angola. We reject such efforts to link or subordinate Namibia's right to independence to extraneous issues. We call on South Africa to reconsider its attitudes so that the people of Namibia may achieve the peace, justice and freedom which they deserve and which is their right.
85.	In South Africa itself the apartheid system, despite some superficial modifications, remains fundamentally unchanged. The oppressive enforcement of the apartheid laws, including the banning or imprisonment of those whose only crime is to oppose the system, still continues. We urge the South African Government to release those who have been imprisoned for their beliefs, especially Nelson Mandela.
86.	Moreover, South Africa has been making efforts evidently aimed at destabilizing neighbouring States. We condemn such actions. They will not divert international attention from South Africa's internal problems, but by exporting violence from South Africa into the region as a whole they carry with them the danger of escalating conflict, which may prove disastrous for all involved, including South Africa itself.
87.	The need for concerted international pressure on South Africa to change its policies remains. There can be no compromise on the principle of the equality of every 
human being or on the need to have that principle observed in practice. That is why the Security Council must continue its consideration of measures to increase the pressure on South Africa for change. For our own part, Ireland will continue to work for a strengthening of the existing arms embargo as well as for the adoption of further mandatory sanctions, such as an oil embargo, and a ban on new direct investment in South Africa.
88.	The export of violence is not confined to South Africa. The situation created in Afghanistan by the Soviet intervention continues to be a source of both regional tension and international concern. It has brought great suffering to millions of Afghans and caused immense problems for those countries to which large numbers of Afghan refugees have fled. Conditions must be created in which the people of Afghanistan can determine their own form of government free from outside interference. United Nations resolutions adopted by an overwhelming majority of the General Assembly set out the principles on which a political settlement should be based.
89.	United Nations resolutions also set the framework for a comprehensive political solution in Kampuchea. The suffering of the people of that country at the hands of a cruel domestic regime has been followed by the hardships imposed by foreign occupation.
90.	Ireland welcomes the continuing efforts of the Association of South-East Asian Nations to find a political solution. We believe that Viet Nam and other nations whose co-operation is essential for arriving at a peaceful solution should now join in a process of negotiations leading to a comprehensive political solution.
91.	The Irish Government and people continue to be deeply concerned over the tragic situation in Central America. We believe that the essential causes of conflict there are the long-standing inequities in social and economic conditions and the denial of the people's justified demands for fundamental reform. This region has witnessed flagrant denial of human rights and callous disregard by certain Governments of what is the very basis of morality and civilized social order—the fundamental dignity and worth of the human person. We are convinced that just and lasting solutions to the grave problems in Central America can be achieved only by political means, through dialogue, conciliation and negotiation. It is for this reason that my Government particularly welcomes the efforts of the Contadora Group to achieve a lasting peace, based on the principles of self-determination and the right of each country in the region to determine its own destiny free from outside interference.
92.	Central America is only one of many regions where human rights are abused. Such abuses have become so widespread and so common that there is a danger that they may be accepted as an inevitable feature of modem life. Resignation and complacency can also become the enemies of justice. For this reason we must continue to use the United Nations both to defend human rights and to expose atrocities. It is important that the Commission on Human Rights continue to develop its investigative powers and that States co-operate with it in this regard.
93.	In the view of my Government, the United Nations has played and must continue to play a leading role in the progressive development and codification of principles aimed at effective and universal implementation of human rights and fundamental freedoms. Ireland therefore was gratified that last year the General Assembly adopted resolution 37/200* In our view, the balanced approach in this resolution should guide the further work of the United Nations in this area.
94.	Human rights and fundamental freedoms also have economic and social dimensions. Freedom from want and the right to economic security are indispensable elements of a just and civilized international order. Economic recession and the failure to cope with the problems of uneven development and unequal distribution of wealth in an interdependent world affect every country, even the richest, and touch all our lives. But in such conditions it is the weakest economies which suffer most and which are slowest to reap the benefits of any recovery. The statistics of debt and deprivation throughout the developing world, especially among the least developed, make depressing reading.
95.	Economic recovery cannot come too soon, but recovery alone will not be enough. We agree with the Secretary-General's view, expressed after the sixth session of the United Nations Conference on Trade and Development, that decisions and action on liquidity and finance are urgently required if the desperate plight of the low- income and least-developed countries is to be alleviated. It is not easy to be generous in times of global economic hardship, but the depth of the crisis in which some countries find themselves cannot and must not be ignored.
96.	However, the year has not been without some positive developments. There are indications, even if uncertain, of an improvement in the economic climate. The sixth session of the United Nations Conference on Trade and Development, while it did not live up to expectations, did produce some agreed positions which point the way to future progress. Developed and developing countries have come somewhat closer to recognizing their economic interdependence. The challenge to the General Assembly is to ensure that the search for global solutions to the most pressing economic problems of our time continues.
97.	I should like, in conclusion, to speak about the continuing crisis in Northern Ireland. Ten years ago my predecessor, now Prime Minister of Ireland, came to the Assembly with a message of hope. The Governments of Ireland and of the United Kingdom, together with democratically elected representatives of the majority and minority sections of the community in Northern Ireland, had devised a means of giving fair and just government to Northern Ireland. This provided for a Northern Ireland executive representative of both sections of the community and a council of Ireland with which the minority section of the community could identify. This unprecedented collective effort fell victim to the intransigence which has bedevilled Northern Ireland since the partition of Ireland and to a lack of resolution at that time on the part of Government.
98.	It is sobering to compare the hopes of a decade ago with the political landscape which confronts Irish men and Irish women today. In the absence of a just and workable political process the people of Northern Ireland are deeply divided, and division is nurtured and fed upon by the gunmen. Distrust and hostility are rife. The Northern Ireland Assembly, an institution in which minority representatives will not participate because of the failure to accommodate in any substantive way their identity and their role in decision-making, is evidence of the political tragedy which afflicts Northern Ireland.
99.	Faced with this situation, with all its inherent dangers of further communal strife and frustration, my Government decided to establish a New Ireland Forum for consultations on the manner in which lasting peace and stability could be achieved in a new Ireland. The first meeting of the New Ireland Forum took place on 30 May of this year and was attended by representatives of the two parties in my Government, the main opposition party in the South and representatives of the nationalist section 
of the community in Northern Ireland. The elected representatives of the Unionist majority in Northern Ireland were invited to participate fully in the deliberations of the Forum but declined to do so. Naturally we greatly regret this. We are encouraged, however, by the volume of impressive written contributions from individual Unionists, several of whom will give oral evidence to the Forum itself. The Forum is a unique venture in the history of Ireland. It represents a genuine attempt by those who believe in a new Ireland and who unequivocally reject the men of violence and their spokesmen to address the problems which divide the people of our island.
100.	Since that first meeting of the New Ireland Forum, the participants have been examining in a practical and pragmatic manner the various economic, social, cultural and political problems which divide us. I would hope that when this work is finished we shall be able to present to all the people of Ireland, and indeed the people of Britain, a clear and realistic analysis of the current situation as well as imaginative, generous and workable ideas to construct arrangements for a new Ireland with which all sides could identify and which all the protagonists in this crisis could support.
101.	Any such arrangements would require the full and active support of both the British and the Irish Governments. I am glad to say that, following a period of difficulty, the relations between Dublin and London have been normalized and the Anglo-Irish dialogue has been fully resumed and even developed. This, together with the work of the New Ireland Forum, gives us hope and gives hope to those who continue to suffer—the people of Northern Ireland. The efforts of men and women of goodwill in our two countries to solve this tragic crisis deserve the support not alone of our two peoples but of the entire international community in general and of this institution in particular.
 

